69 So. 3d 1129 (2011)
In re William M. CLAUDEL.
No. 2011-OB-1662.
Supreme Court of Louisiana.
September 16, 2011.

ORDER
Considering the Petition for Transfer to Active Status filed by respondent, and the response thereto filed by the Office of Disciplinary Counsel,
IT IS ORDERED that William M. Claudel, Louisiana Bar Roll number 4168, be immediately reinstated to the practice of law, subject to the condition that he must execute a new five-year recovery agreement with the Lawyers Assistance Program. Respondent shall fully and completely adhere to all terms of the recovery agreement, and such other conditions as may be imposed upon him by the Lawyers Assistance Program. The Office of Disciplinary Counsel shall monitor respondent's compliance with his recovery agreement and notify this court of any violation, which may be grounds for immediately returning respondent to disability inactive status.
FOR THE COURT:
/s/ Marcus R. Clark
/s/ Justice, Supreme Court of Louisiana
*1130